Citation Nr: 1202610	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  03-37 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a back disorder, to include spondylolisthesis of the lumbar spine.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to June 1984.  He received a general discharge under honorable conditions.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2005, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  During the pendency of the appeal, the claims folder was transferred to the custody of the San Diego, California RO.   

Most recently, in April 2010, the Board issued a decision denying the benefit sought on appeal.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims ("Court").  In July 2011, the Court issued a decision in which it vacated the Board's April 2010 decision and remanded the matter on appeal for further consideration.  

Finally, in July 2011, the Veteran filed several new claims for VA compensation benefits.  As evidenced by letters issued by VA in January, May, and June 2011, it appears that the RO is developing but has yet to adjudicate these claims.  Namely, the RO is developing claims of entitlement to service connection for defective vision, undiagnosed reactive arthritis, urinary tract infection, keloids, punctured finger wound with ear ache, nausea, and vomiting, high blood pressure, residuals of stroke, foot pain, dizziness, bacterial infection from punctured finger wound, pseudofolliculitis barbae, prostatitis, and gout.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

As noted in the Court's July 2011 Memorandum Decision, additional development is required in this matter.  Specifically, while the Veteran was afforded a VA examination in November 2009, the examiner did not adequately consider or comment upon August 1996 private hospital records.  Those records pertain to a post-service accident in which the Veteran was struck by an automobile.  Significantly, an x-ray and a CT scan at such time revealed spondylolisthesis at L5-S1, described as "old" but no evidence of any fracture of other acute injury.  He was directed to stay off work, stay in bed, and provided Darvocet for pain.  

While the VA examiner in November 2009 referenced the August 1996 private hospital records and provided a medical opinion as to the etiology of the current low back disability, the examiner did not describe the significance of the finding of "old" spondylolisthesis to include the relationship, if any, to the Veteran's active military service.  

As noted by the Court, a medical opinion is adequate "where it is based upon consideration of the veteran's prior medical history and examination and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007)(quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   

As such, this matter must be remanded for a supplemental opinion, and, if necessary, a new examination.  

Finally, in November 2011, the Veteran submitted additional argument and/or evidence in which he specifically requested remand of the matter for initial Agency of Original Jurisdiction (AOJ) review of such evidence.  As the Veteran has the right to one-review on appeal, the additional evidence and/or argument must be reviewed by the AOJ in the first instance.  38 C.F.R. § 20.1304.  

Accordingly, the case is REMANDED for the following action:


1.  Return the claims folder to the VA examiner who conducted the November 2009 examination, or if he is unavailable, schedule the Veteran for a new VA orthopedic examination.  Following a review of the Veteran's claims folder, to specifically include review of the August 1996 private hospital records, and after conducting a physical examination and performing any necessary tests, the examiner should offer an opinion as to the following:

a)  What is the Veteran's current diagnosed low back disability?  

b)  It is at least as likely as not (i.e. a 50 percent probability or better) that any currently diagnosed low back disability is due to an injury sustained during active duty service or otherwise related to active duty service?  

c)  What is the significance of the August 1996 finding of an "old" spondylolisthesis at L5-S1 as it pertains to the Veteran's active duty military service?  

d)  If there is any significance to the finding of "old" spondylolisthesis at L5-S1 to the Veteran's active military service, what is the significance of such finding as it relates to the Veteran's currently diagnosed low back disability?

The examiner should provide a complete rationale for the opinions expressed.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  

2.  After the development requested has been completed, the RO/AMC must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

3.  After completing the requested actions and any additional notification and/or development action deemed warranted, the RO/AMC must readjudicate the claim.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran a supplemental statement of the case (SSOC) (to specifically include consideration of the evidence received in November 2011 and any additional evidence received since the most recent SSOC) and afford him an opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

